DETAILED ACTION

This Final Office Action is in response to Applicant's amendments and arguments filed January 4, 2021.  Applicant has amended claims 1, 4 and 8, cancelled claims 5, 16-20 and added claims 21-25.  Currently, claims 1-4, 6-15, 21-25 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

The 35 U.S.C. 101 rejections of claims 1-4, 6-7 are maintained in light of applicant’s amendment to claim 1. 
The 35 U.S.C. 101 rejections of claims 8-15 are withdrawn in light of applicant’s amendment to claim 8. 
The 35 U.S.C. 103 rejections of claims 1-4, 6-15 are withdrawn in light of applicant’s amendments to claims 1, 4 and 8.  Applicant’s amendments necessitated the new grounds for rejection in this office action.   
The 35 U.S.C. 112 rejection of claim 8 is withdrawn in light of applicant’s amendment to claim 8.

Response to Arguments


Applicant’s arguments submitted on 1/4/21 have been considered.  Applicant’s 101 arguments are persuasive for claims 8-15 but are not persuasive for claims 1-4, 6-7.  Applicant argues on p. 9 of the remarks that the claims are integrated into practical application.  Examiner disagrees and notes the claims are not improving a technical field of estimating lead times but rather improving the abstract idea itself.  Estimating lead times in a supply chain management is not a technical field.  Likewise, claim 4 is not integration into practical application because providing expediting options merely expands on the abstract idea.   
Applicant argues on p. 12 of the remarks that the 103 rejection is improper.  Examiner disagrees and notes using the measured and estimated lead time is shown in the newly cited Han reference.  Furthermore, Vo indeed does show the limitations in bold on p. 13 of the remarks.  Vo shows receive input at a graphical user interface to expedite the purchase order at para [0159] "an expedited request process. At block 1300, a request to expedite an order may be received from a customer. The process may allow the user to determine the current status of a backlog items and attempt to make order revisions or take appropriate actions to achieve the customer's required delivery date." and para [0060] shows functionality with an interface of a computer.  Para [0153] further shows an interface is provided to enable user input with shipping orders.  Vo also shows issuing an expediting routing request for the purchase order to a carrier at para [0069] by showing initiating a cross dock shipment which is a type of expedited request and because para [0165] shows changing a shipper carrier based on an urgent request.  Examiner further notes newly cited Han shows the new limitations of claim 8.  New claims 21-25 are also rejected under 103 as shown below.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-7, 22-23 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (method, system and non-transitory computer readable medium).  Claims 1-4, 6-7, 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 recites a system configured lead time generator configured to receive input of a source node and a destination node and receive an expected route travel time calculation, the calculation being based on a zip code of the source node and a zip code of the destination node and receive a delivery schedule, the delivery schedule indicating the time of day that a product transport vehicle is scheduled to move product from the source node to the destination node and receive an unloading schedule, the unloading schedule indicating the time of day that the product transport vehicle is scheduled to be at the destination node for the unloading of transported product and receive an expected warehousing time calculation, the warehousing time calculation reflecting the projected amount of time spent in moving product out of the source node and the amount of time spent in moving the transported product into the destination node and receive product-node relationship data that identifies which products are located at the source node and calculate a configured lead time estimate for moving product from the source node in the supply chain to the destination node in the supply chain based on the expected route travel time calculation, the received delivery schedule, the received unloading schedule, the received expected Dependent claims 2-4, 6-7, 22-23, also not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by showing shipping and supply chain details and specifics on alternate transport options and expedited requests.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 



Claims 1-4, 6-7, 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chowdhry et al. (US 2017/0255903 A1) (hereinafter Chowdhry) in view of Lindbo et al. (US 2017/0323250 A1) (hereinafter Lindbo) in view of Vo et al. (US 2007/0271152 A1) (hereinafter Vo) in view of Han et al. (US 2019/0130260 A1) (hereinafter Han).

Claim 1:
	Chowdhry, as shown, discloses the following limitations of claim 1:
A lead time calculation system usable to estimate lead times for transporting product from a source node to a destination node within a supply chain (see abstract, "Systems and techniques to determine, substantially in real time, an estimated ship date or an estimated delivery date associated with a product are described. A commitment engine may receive, from a computing device, data associated with a product that comprises a built-to-order product."), the system comprising: a configured lead time generator configured to: receive input of a source node and a destination node (see para [0024], "The systems and techniques may perform real-time selection of a source (e.g., stocking location) based on the destination. For example, during the buying process the system may automatically select a closest (e.g., in terms of distance) stocking location based on a customer's postal code (e.g., zip code). If the product is not in stock at the closest location, the system may automatically switch from the closest location to a next closest location 
receive an expected route travel time calculation, the calculation being based on a zip code of the source node and a zip code of the destination node (see para [0036], "the commitment engine 102 may determine the most likely route that the shipment will use and determine the weather along the likely route when determining the lead time." and see para [0044], "the region(s) associated with an order (e.g., the regions in the shipping route associated with each product in an order)." and see para [0024], "stocking location based on a customer's postal code (e.g., zip code)." and see para [0047], "a logistics lead time based on a postal code of the fulfillment location to a postal code of the destination location");
receive a delivery schedule, the delivery schedule indicating the day that a product transport vehicle is scheduled to move product from the source node to the destination node (see para [0026], showing delivery date calculations and see par [0031], showing ship dates and see para [0051], "(vi) how long (e.g., how many days) the shipping option takes from pickup to delivery");
receive an unloading schedule, the unloading schedule indicating the day that the product transport vehicle is scheduled to be at the second node for the unloading of transported product (see para [0033], "The commitment engine 102 may take into account pre-delivery activities, such as scheduling for picking (e.g., components or products), packing time, and the time taken to produce or obtain the components or products." and see para [0051]);
receive an expected warehousing time calculation, the warehousing time calculation reflecting the projected amount of time spent in moving product out of the source node and the amount of time spent in moving the transported product into the destination node (see para [0023], "the system may compute shipping dates and delivery dates." and see para [0043], " commitment engine may receive (or retrieve) updates from regional warehouses that stock BTS products and from regional warehouses that stock components used to create BTO products. The commitment engine may update lead times associated with the BTS products and the BTO products in a global inventory database based on the updates. The commitment engine may retrieve information from a regional warehouse in response to the commitment engine receiving a query regarding an ordered item. " and see para [0049], "The LLT 408 may include procurement (e.g., obtaining inventory of parts used in a product prior to starting production), production (e.g., manufacture, assembly, quality control, such as testing, etc.), and distribution (e.g., allocation, assignment, and tracking of shipment and delivery resources, etc.).");
receive product-node relationship data that identifies which products are located at the first node (see para [0089], "the product database 106, the order data 518, one or more predetermined thresholds 1016, other applications 1018, and other data 1020. The predetermined threshold 1016 may include threshold to determine 
calculate a configured lead time estimate for moving product from the source node in the supply chain to the destination node in the supply chain based on the expected route travel time calculation, the received delivery schedule, the received unloading schedule, the received expected warehousing time, and the received product-node relationship data (see para [0028], lead time calculator determining lead time data and see para [0029]-0[0032], [0036], etc. further showing lead time calculations);
a measured lead time generator configured to: receive input of a source node and a destination node (see para [0024], "The systems and techniques may perform real-time selection of a source (e.g., stocking location) based on the destination. For example, during the buying process the system may automatically select a closest (e.g., in terms of distance) stocking location based on a customer's postal code (e.g., zip code). If the product is not in stock at the closest location, the system may automatically switch from the closest location to a next closest location to enable the sales systems (e.g., including orders received via the internet, via a call center, 
receive electronic event log streams (see para [0028], "The order management module 108 may enable orders to be received" and see para [0054], showing event included in the adder management module); 
extract one or more of electronic data interchange (EDI) events, and purchase order data from the event log streams (see para [0028], showing retrieving of the data where retrieving is equivalent to extracting); and
calculate an actual lead time for moving product from the source node in the supply chain to the destination node in the supply chain based on the EDI events, and purchase order data (see para [0036], [0042]-[0043], showing the adjusted or updated lead time where the actual time would be the adjusted); and 
a lead time application programming interface (API) configured to: receive a request for a lead time calculation comprising at least a source node and a destination node (see para [0044], showing an API for the delivery information and see para [0045], "The commitment engine 102 may interact with the lead time manager 118 using an interface, such as a RESTful API 308. For example, the commitment engine 102 may use the RESTful API 308 to determine or update order 
output the actual lead time and configured lead time to an inventory management system (see para [0055], dashboard showing this data and see  and see para [0031], showing the tracking of the orders including fulfillment for performance analytics and reporting amd see para [0044]-[0045]).
Chowdhry, however, does not specifically disclose time of day for delivery and unloading.  In analogous art, Lindbo discloses the following limitations:
the delivery schedule indicating the time of day that a product transport vehicle is scheduled to move product from the source node to the destination node (see para [0051], showing time of day for delivery which includes transporting in a fulfullment system as shown in Fig 2)
the unloading schedule indicating the time of day that the product transport vehicle is scheduled to be at the second node for the unloading of transported product (see para [0051], showing time of day for delivery in fulfillment centers which includes para [0066] showing unloading of containers occurs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Chowdhry with Lindbo because having specific times of days provides specific parameters to help optimize solutions in fulfilment (see Lindbo, para [0007]-[0012).    
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for fulfilling e-commerce orders 
Chowdry and Lindbo, however, do not explicitly disclose receipts.  In analogous art, Vo discloses the following limitations:
receipts (see para [0155]-[0160], showing receipts used in consideration of lead time and expediting decisions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Chowdhry and Lindbo with Vo because using receipts can help a business mitigate risk in supply chain solutions by having more data to use (see Vo, para [0002]).      
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for expediting orders as taught by Vo in the Chowdhry and Lindbo combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Chowdhry, Lindbo and Vo do not specifically disclose output the actual lead time and configured lead time as feedback to the configured lead time generator.  In analogous art, Han discloses the following limitations:
output the actual lead time and configured lead time as feedback to the configured lead time generator (see para [0109], "a method for pinpoint issues to determine which part of a delivery went wrong by comparing predicted and actual event timestamps. In some embodiments, the plurality of ETA time durations may be used to escalate issues and determine which part of a delivery went wrong by comparing predicted and actual event timestamps. For example, any large discrepancies between predicted ETAs and ATAs for events in a delivery may be identified to pinpoint where delays occurred amongst the delivery events, as well as identify major causes for delays. For example, for a particular delivery, the greatest discrepancy between predicted ETA and ATA may be identified for the parked at merchant event 224. If multiple instances of such discrepancy occur for multiple couriers, the cause may be identified as a lack of parking areas near such merchant. Once identified, this issue may be appropriately addressed to further optimize deliveries." and see para [0113], "training the neural network further includes comparing (719) actual time of arrivals with generated ETA predictions to allow for the neural network to automatically and iteratively adjust weighted factors in the neural network.")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Chowdhry, Lindbo and Vo with Han because providing feedback of the actual and configured lead time enables more effective delivery by using more accurate data (see Han, para [0002]-[0003]).   
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for dynamic estimated time of 

Claims 2-3:
Further, Chowdry discloses the following limitations:
wherein the request further identifies one or more shipping preferences (see para [0051], shipping options);
wherein the inventory management system comprises a user interface configured to submit lead time requests and receive outputs of actual lead times and configured lead times (see para [0044]-[0045], [0055], showing API and GUI for outputs and for determining lead time)

Claim 4:
Further, Chowdhry discloses the following limitations:
a purchase order expediting application configured to determine a current estimated lead time for a currently pending purchase order (see para [0046], "The lead time manager 118 may provide a dashboard 322 with information associated 
Chowdhry and Lindbo do not specifically disclose receive input at a graphical user interface to expedite the purchase order.  In analogous art, Vo discloses the following limitations:
receive input at a graphical user interface to expedite the purchase order (see para [0159], "an expedited request process. At block 1300, a request to expedite an order may be received from a customer. The process may allow the user to determine the current status of a backlog items and attempt to make order revisions or take appropriate actions to achieve the customer's required delivery date.") 
present, on the graphical user interface, one or more alternate transport options for the purchase order (see para [0083], shows a cross dock process can be considered alternate transport options and see para [0069], showing initiating a cross-dock shipment), and
upon receiving a selection of one of the alternate transport options, issuing an expedited routing request for the purchase order to a carrier that is handling the purchase order (see para [0083], shows a cross dock process can be considered alternate transport options and see para [0069], showing initating a cross-dock shipment and see para [0165], showing changing shipper carrier for an urgent request )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for expediting orders as taught by Vo in the Chowdhry and Lindbo combination, since the claimed invention is merely a 

Claims 6-7:
Further, Chowdry discloses the following limitations:
wherein the source node comprises one of a vendor, a receive center, a flow center, or a store (see para [0021], regional warehouse )
wherein the destination node comprises one of a receive center, a flow center, a store, or a customer location (see para [0021], delivery to a customer)

Claim 21:
Chowdhry, Lindbo and Vo do not specifically disclose wherein the configured lead time generator utilizes machine learning to calculate the configured lead time estimate.  In analogous art, Han discloses the following limitations:
wherein the configured lead time generator utilizes machine learning to calculate the configured lead time estimate (see para [0007], "The processor may be associated with a neural network. The processor may dynamically generate the plurality of ETA time durations by continuously training a model using the plurality of weighted factors." and see para [0113], "training the neural network further includes comparing (719) actual time of arrivals with generated ETA predictions to allow for the neural network to automatically and iteratively adjust weighted factors in the neural network.")
.

Claims 22-23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chowdhry, Lindbo, Vo and Han, as applied above and further in view of Yadappanavar et al. (US 2006/0241822 A1) (hereinafter Yadappanavar).

Claims 22-23:
Chowdhry, Lindbo, Vo and Han do not specifically disclose wherein the expedited routing request is for fewer than the total number of items in the purchase order.  In analogous art, Yadappanavar discloses the following limitations:
wherein the expedited routing request is for fewer than the total number of items in the purchase order (see para [0034], "A Less Than Truckload (LTL) carrier may provide standard, expedited, or deferred delivery services.")
wherein the one or more alternate transport options include price differences (see para [0047], "The carrier data 220 can include a list of available carriers that can be selected from as well as carrier-related restraints, pricing information, vehicle information, facility information, and the like. The carrier data 220, in some 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Chowdhry, Lindbo, Vo and Han with Yadappanavar because using fewer items than the purchase order in expedited requests enables a cost optimal way of transporting a variety of orders (see Yadappanavar, para [0007]-[0011]).   
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for optimization of carrier selection for transportation planning as taught by Yadappanavar in the Chowdhry, Lindbo, Vo and Han combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8-15, 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chowdhry in view of Yoshida et al. (US 2006/0041463 A1) (hereinafter Yoshida) in view of Han.

Claims 8 and 25:
Chowdhry, discloses the following limitations of claims 8 and 25: 
A computer-implemented method of evaluating an estimated lead time between a source node and a destination node of a supply chain (see abstract, "Systems and techniques to determine, substantially in real time, an estimated ship date or an estimated delivery date associated with a product are described. A commitment engine may receive, from a computing device, data associated with a product that comprises a built-to-order product."), the method comprising: receiving input of the source node and the destination node (see para [0024], "The systems and techniques may perform real-time selection of a source (e.g., stocking location) based on the destination. For example, during the buying process the system may automatically select a closest (e.g., in terms of distance) stocking location based on a customer's postal code (e.g., zip code). If the product is not in stock at the closest location, the system may automatically switch from the closest location to a next closest location to enable the sales systems (e.g., including orders received via the interne, via a call center, etc.) to continue taking orders while providing accurate shipping dates and accurate delivery expectations." and see para [0047], " (ii) a logistics lead time based on a postal code of the fulfillment location to a postal code of the destination location, (iv) adders, including a planned event adder (e.g., for 
receiving expected travel times, expected sourcing times, and expected warehouse times (see para [0023], "the system may compute shipping dates and delivery dates."  and see para [0043], " commitment engine may receive (or retrieve) updates from regional warehouses that stock BTS products and from regional warehouses that stock components used to create BTO products. The commitment engine may update lead times associated with the BTS products and the BTO products in a global inventory database based on the updates. The commitment engine may retrieve information from a regional warehouse in response to the commitment engine receiving a query regarding an ordered item. " and see para [0049], "The LLT 408 may include procurement (e.g., obtaining inventory of parts used in a product prior to starting production), production (e.g., manufacture, assembly, quality control, such as testing, etc.), and distribution (e.g., allocation, assignment, and tracking of shipment and delivery resources, etc.)."); 
receiving delivery schedules, unloading schedules, and product-node relationships (see para [0033], "The commitment engine 102 may take into account pre-delivery activities, such as scheduling for picking (e.g., components or products), packing time, and the time taken to produce or obtain the components or products. "  and see para [0051], showing shipping data  and see para [0089], "the product database 106, the order data 518, one or more predetermined thresholds 1016, other applications 1018, and other data 1020. The predetermined threshold 1016 may include threshold to determine whether a product is to undergo special handling. 
estimating, at a configured lead time generator, a configured lead time for transporting products from the source node to the destination node (see para [0028], lead time calculator determining lead time data and see para [0029]-0[0032], [0036], etc. further showing lead time calculations);
submitting a purchase order request to transport products from the source node to the destination node (see para [0056], "Thus, when a customer or sales person views a BTS or BTO product in an online catalog, the lead time calculator 120 may provide the ESD 304, the EDD 306, or both, substantially in real time. By displaying the ESD 304 and/or EDD 306 substantially in real time, the customer or sales person can use the ESD 304 and/or EDD 306 associated with each product to determine which product to purchase. For example, a customer may desire to purchase a product with at least a particular product specification. The customer or sales person may determine whether a BTO product that satisfies the particular product specification but that requires Y days for delivery and costs $Z. In this example, a first BTS product may be cheaper than the BTO product but may not 
receiving, from one or more event log streams, electronic data interchange (EDI) events, and purchase order data reflecting actual recorded travel times, sourcing times and warehouse for the purchase order (see para [0028], "The order management module 108 may enable orders to be received" and see para [0054], showing event included in the adder management module and see para [0031], "The global order database 130 may determine the status information 128 associated with an order (e.g., the order 112) from an order fulfillment database 132 that keeps track of the status of orders, e.g., which orders have been fulfilled, which orders are in the process of being fulfilled, etc. The order fulfillment database 132 may provide dates 134 to a performance analytics and reporting module 136. The dates may include ship dates associated with orders, delivery dates associated with orders, dates when an exception occurs (e.g., business closed, no one available to sign for an order delivery, incorrect address, etc.), and other order-related dates. The performance analytics and reporting module 136 may be part of enterprise business 
calculating, at a measured lead time calculator, an actual lead time recorded for transporting products from the source node to the destination node based on the EDI events, receipts, and purchase order data (see para [0036], [0042]-[0043], showing the adjusted or updated lead time where the actual time would be the adjusted and see para [0031], showing reporting and performance analytics  tracking the orders); and
comparing the actual lead time to the configured lead time (see para [0055], where dashboard enables customer compare lead times and the countdown would show the actual lead time in real time and see para [0037])
Chowdhry, however, does not specifically disclose receiving receipts.  In analogous art, Yoshida discloses the following limitations:
receiving receipts for the purchase order (Fig 27, order receipt);
comparing the actual lead time to the configured lead time (see para [0037], showing a judging of forecast lead time)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Chowdhry with Yoshida because including receipt information enables more effective delivery calculations to be made as orders are tracked (see Yoshida, para [0005]-[0010]).  
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the order forecast system as taught by Yoshida in the method for determining delivery dates for multiple product types of 
Chowdhry and Yoshida do not specifically disclose the estimating being performed using a machine learning module.  In analogous art, Han discloses the following limitations:
the estimating being performed using a machine learning module (see para [0007], "The processor may be associated with a neural network. The processor may dynamically generate the plurality of ETA time durations by continuously training a model using the plurality of weighted factors." and see para [0113], "training the neural network further includes comparing (719) actual time of arrivals with generated ETA predictions to allow for the neural network to automatically and iteratively adjust weighted factors in the neural network.);
calculating, at a measured lead time calculator, an actual lead time recorded for transporting products from the source node to the destination node based on the EDI events, receipts, and purchase order data (see para [0005], "The plurality of events include: a first event and a first timestamp corresponding to placement of the order at the restaurant by a customer; a second event and a second timestamp corresponding to confirmation of receipt of the order by the restaurant; a third event and a third timestamp corresponding to confirmation of completion of the order by the restaurant" and see para [0098], "the timestamp of an event, or actual time of arrival (ATA) for the event, is input into one or more computational layers of a 
submitting results of the comparing as feedback to the machine learning module for use in adjusting future expected lead times (see para [0007], "The processor may be associated with a neural network. The processor may dynamically generate the plurality of ETA time durations by continuously training a model using the plurality of weighted factors." and see para [0113], "training the neural network further includes comparing (719) actual time of arrivals with generated ETA predictions to allow for the neural network to automatically and iteratively adjust weighted factors in the neural network.).
evaluating the results of the comparing to identify one or more nodes or shipping routes needing improvement (see para [0038], "such improved system for dynamic tracking of deliveries may provide data for various other related systems. For example, accurate ETA predictions may be used to provide guidance to a delivery routing system to efficiently route couriers to and from merchant locations by generating ETA predictions for specific events. This may reduce costs on a per delivery basis." and see para [0058], "the tracking of events or milestones may provide guidance to an assignment or routing algorithm to efficiently route couriers. For example, by generating ETA predictions for various events, as described above, may allow for more optimal assignment of couriers for on-demand delivery of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Chowdhry and Yoshida with Han because providing feedback of the actual and configured lead time enables more effective delivery by using more accurate data (see Han, para [0002]-[0003]).   
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for dynamic estimated time of arrival predictive updates as taught by Han in the Yoshida combination, since the claimed invention is merely a combination of old elements, and in the combination each element 

Claims 9-15:
	Further, Chowdhry discloses the following limitations:
wherein the input of the source node and destination node are received from a transportation management system through a lead time API (see para [0044], showing an API for the delivery information)
wherein the input is generated through a user interface displayed on a computing device (see para [0044], showing interface)
wherein the expected travel times, expected sourcing times, and expected warehouse times are generated by machine learning (see para [0023], [0026], [0044], [0054], showing use of machine learning to determine lead times)
wherein the expected travel times, expected sourcing times, and expected warehouse times are received from inputs to a user interface displayed on a computing device (see para [0045], "The commitment engine 102 may interact with the lead time manager 118 using an interface, such as a RESTful API 308. For example, the commitment engine 102 may use the RESTful API 308 to determine or update order information stored in a lead time database" and see para [0059], 
outputting the actual lead time and configured lead time to a user interface via an application programming interface (see para [0055], dashboard showing this data)
outputting the configured lead time to an inventory management system via an application programming interface (see para [0028], "The architecture 100 may include a commitment engine 102 in communication with a global inventory database 104, a product database 106, and an order management module 108.")
generating one or more transfer orders based on a replenishment plan generated at the inventory management system based at least in part on the configured lead time calculation (see para [0018], "As products are sold, the systems and techniques may count down inventory levels in approximately real-time to provide an accurate inventory view across multiple sales systems. When a particular product goes out of stock, the system may automatically switch to providing extended lead-times. When the particular product is re-stocked, the system may automatically (e.g., without human interaction) resume using a standard lead-time, thereby providing accurate commitments to customers without involving human oversight." and see para [0021], showing real-time determinations based on stocking data and see para 

Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chowdhry, Yoshida and Han, as applied above, and further in view of Vo.

Claim 24:
Further, Chowdhry discloses the following limitations:
receiving a request for a projected lead time for the purchase order (see para [0046], "The lead time manager 118 may provide a dashboard 322 with information associated with the orders 314, such as the most current ESD and EDD for each order (or each product in an order), etc." )
Chowdhry, Yoshida and Han do not specifically disclose receive input at a graphical user interface to expedite the purchase order.  In analogous art, Vo discloses the following limitations:
receive input to expedite the purchase order (see para [0159], "an expedited request process. At block 1300, a request to expedite an order may be received from a customer. The process may allow the user to determine the current status of a backlog items and attempt to make order revisions or take appropriate actions to achieve the customer's required delivery date.") 
presenting, on the graphical user interface, one or more alternate transport options for the purchase order (see para [0083], shows a cross dock process can be 
upon receiving a selection of one of the alternate transport options, issuing an expedited routing request for the purchase order to a carrier that is handling the purchase order (see para [0083], shows a cross dock process can be considered alternate transport options and see para [0069], showing initating a cross-dock shipment and see para [0165], showing changing shipper carrier for an urgent request )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Chowdhry, Yoshida and Han with Vo because having expedited orders can provide a supply chain more control over their system (see Vo, para [0002]).      
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for expediting orders as taught by Vo in the Chowdhry, Yoshida and Han combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Primary Examiner, Art Unit 3624